Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this Office action.

Applicant's Response
In Applicant's Response dated 03/01/2022, Applicant against all rejections previously set forth in the Office Action dated 12/07/2021. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zheng et al, United States Patent Application Publication No. 20170315728.
Claim 1:
	Zheng discloses:
a storage device; and a controller, wherein the controller includes a first interface connected to a server system that issues an IO request to the storage system, a second interface connected to a management system that manages the storage system (see Fig. 2 and [0080] → Zheng discloses this limitation in that the system comprises an administration layer (first interface) connected to the system server that process I/O command requests to the storage and a cluster/storage controller (second interface) connected to the system managing cluster nodes in the cluster storage DB), and  
a memory that provides the server system with a volume that is to be configured by using the storage device, and that stores attribute information and status information with respect to a snapshot to be acquired upon receiving a snapshot acquisition instruction on the volume from one of the first and second interfaces, the attribute information indicating whether the snapshot acquisition instruction is received through the first interface or the second interface, the status information indicating that an acquired snapshot is in a state where a deletion instruction is not issued yet (see Fig. 2 and [0092]-[0010] → Zheng discloses this limitation in that the system comprises a plurality of snapshots in clusters, and wherein the system comprises cluster database storing attribute and status information about the plurality of snapshots, and wherein the system receives and process system snapshot commands to the plurality of snapshot clusters).   

Claim 2:
	Zheng discloses:
the snapshot acquisition instruction received through the first interface represents a request from the server system application, and upon receiving a snapshot acquisition instruction from the application through the first interface, the controller stores snapshot management information in the volume (see [0092]-[0010] → Zheng discloses this limitation in that the system receives the system snapshot command and stores the associated information at the volume layer). 

Claim 3:
	Zheng discloses:
wherein the status information stored in the memory includes information indicating that an acquired snapshot is in a state where a deletion instruction is received (see [0092]-[0010] → Zheng discloses this limitation in that the system receives the system snapshot command including snapshot deletion instructions). 

Claim 4:
	Zheng discloses:
wherein when acquiring a plurality of snapshots in the volume that represent states at different time points, the controller performs group registration of the plurality of snapshots in accordance with the attribute information and the status information (see [0092]-[0010] → Zheng discloses this limitation in that the system groups snapshots into groups with group memberships based on their attribute and status information). 

Claim 5:
	Zheng discloses:
wherein when a deletion instruction for deleting one of the plurality of snapshots is received from one of the first and second interface and the snapshot designated by deletion instruction is subjected to the group registration, the controller executes the received deletion instruction for snapshot only when the status information on all snapshots subjected to the group registration indicates a state where a deletion instruction is received (see [0092]-[0010] → Zheng discloses this limitation in that the system processes the consistency group deletion when all group member objects indicating having the same membership and state). 

Claim 6:
	Zheng discloses:
wherein the controller sets the status information on all snapshots subjected to the group registration to a state where a deletion instruction is received, and then deletes the group registration (see [0092]-[0010] → Zheng discloses this limitation in that the system restores all of the consistent group snapshots to the same state as exists in the CG snapshot). 

Claim 7:
	Zheng discloses:
wherein when the deletion instruction for snapshot designates a snapshot not subjected to the group registration, the controller deletes the snapshot (see [0092]-[0010] → Zheng discloses this limitation in that the system deletes the object member in a current consistent group but not in the snapshot as the result of the snap restore). 

Claim 8:
	Zheng discloses:
wherein the controller causes the memory to store identification information on a snapshot subjected to the group registration that is recognizable by the server system at the time of the group registration (see [0092]-[0010] → Zheng discloses this limitation in that the system stores identification information of a snapshot in a consistent group by recording the UUID in the cluster database). 

Claim 9:
	Zheng discloses:
wherein when restoring a snapshot subjected to the group registration, the controller restores the identification information recognizable by the server system (see [0092]-[0010] → Zheng discloses this limitation in that the system stores restores a snapshot using snapshot identification UUID). 

Claim 10:
	Zheng discloses:
wherein after a snapshot subjected to the group registration is restored, the controller deletes a snapshot of a generation unrecognizable by the server system (see [0092]-[0010] → Zheng discloses this limitation in that the after the restoration, the system deletes the object member in a current consistent group but not in the snapshot as the result of the snap restore). 

Claim 11 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Zheng does not disclose or suggest, at least, a “memory . . . that stores attribute information and status information with respect to a snapshot to be acquired upon receiving a snapshot acquisition instruction on the volume from one of the first and second interfaces, the attribute information indicating whether the snapshot acquisition instruction is received through the first interface or the second interface, the status information indicating that an acquired snapshot is in a state where a deletion instruction is not issued yet.” The Office Action alleges that FIG. 2 and paragraph [0092] relate to such features. However, nowhere in the cited paragraphs disclose or suggest, at least, “the attribute information indicating whether the snapshot acquisition instruction is received through the first interface or the second interface, the status information indicating that an acquired snapshot is in a state where a deletion instruction is not issued yet.” See Response — Page 5 the last paragraph.
The examiner disagrees.
See Fig. 2 and paragraph[0080]-0110], Zheng discloses that the system enables efficient management of a group of snapshots organized as a consistency group (i.e. a set of LUNs). 
See paragraph [0080]-[0093], Zheng discloses that the system served by storage I/O stacks executing on a plurality of nodes of the cluster. A plurality of indivisible operations of a snapshot creation workflow is administered by the SAL (Storage Area Network administration layer) included in the administration layer of the storage I/O stack in response to a snapshot create request issued by a host from either a first interface or a second interface among a plurality of nodes connected to a server system issues IO request to the storage system. The system request includes attributes of the LUNs that reflect the attributes of the LUN at a time of the snapshot including (i) size of the LUN at the time of the snapshot, (ii) administrative comment, (iii) block size, (iv) name of the LUN at the time of the snapshot, and (v) consistency group membership. The update attributes indicating updating status of the set of LUNs at the time of the request, which indicates a state where a deletion instruction is not issued yet. 
See paragraph [0094], Zheng discloses that the system comprises a 2-phase transaction model, wherein the deletion instruction is not issued at first phase. The 2-phase transaction incudes (i) preparing to modify attributes of the LUN and to delete the old active volume, and (ii) pushing the modification and deletion as one atomic operation into SCSI targets across all the nodes. The system carries out deletion operation according to the status of the atomic update status. If the atomic update is not successful, the SCSI targets are not modified with the new attributes and the old volume is not deleted. If the atomic update is successful, the volume layer acknowledges creation and update of the clone, as well as deletion of the old active volume to the SAL. The system applies the snap restore command to a consistency group operates individually on each LUN of the group. 
 Accordingly, Zheng discloses “memory . . . that stores attribute information and status information with respect to a snapshot to be acquired upon receiving a snapshot acquisition instruction on the volume from one of the first and second interfaces, the attribute information indicating whether the snapshot acquisition instruction is received through the first interface or the second interface, the status information indicating that an acquired snapshot is in a state where a deletion instruction is not issued yet.” as recited in independent claims 1 and 11. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAN HUTTON/           Primary Examiner, Art Unit 2154                                                                                                                                                                                             	05/13/2022